WADE, Justice
(concurring).
I concur with prevailing opinion that the evidence was ample to support the trial court’s findings on both issues. I am, however, inclined to believe with Mr. Justice HENRIOD that our holding in Fretz v. Anderson that there would have been -a *344presumption of negligence from the fact that the car was driven on the wrong side of the road had the driver been alive, but there would be no such presumption if he was not alive to rebut it, is an incorrect statement of the law. However, whether or not there is such a presumption and whether or not it applies only if the person against whom it operates is alive, I think the facts here presented are admissible in evidence and are ample to sustain the finding of negligence.